 Case 15-16038              Doc 126   Filed 02/27/19 Entered 02/27/19 15:39:54      Desc Main
                                       Document     Page 1 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                            §      Case No. 15-16038
American Machine Products & Service, Inc          §      Chapter 7
                                                  §
                     Debtor(s)                    §
                                                  §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION AND
                                   DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held as
follows:
                               Date: 4/30/19
                              Time: 10:30 A.M.
                          Location: Courtroom 682
                                      Everett McKinley Dirksen United States Courthouse
                                      219 South Dearborn
                                      Chicago, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed: 2/27/19                               By:   /s/ Joji Takada
                                                                       Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888



{00006453 / 2011 / 000 /}
        Case 15-16038                 Doc 126            Filed 02/27/19 Entered 02/27/19 15:39:54                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                   §
                                               §
      American Machine Products & Service, Inc §                                      Case No. 15-16038
                                               §
                  Debtor                       §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     18,510.00
                   and approved disbursements of                                                                      $                       9,149.81
                                                            1
                   leaving a balance on hand of                                                                       $                       9,360.19


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $             2,601.00 $                          0.00 $              2,601.00
       Trustee Expenses: Joji Takada                                    $                 21.68 $                         0.00 $                    21.68
       Attorney for Trustee Fees: Meltzer Purtill
       Stelle LLC                                                       $             8,470.00 $                  8,470.00 $                         0.00
       Attorney for Trustee Expenses: Meltzer
       Purtill Stelle LLC                                               $               214.70 $                    214.70 $                         0.00
       Other: Illinois Department of Revenue                            $               167.42 $                    167.42 $                         0.00
       Other: Office Of The U.S. Trustee                                $               325.00 $                          0.00 $                325.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,947.68
                   Remaining Balance                                                                                  $                       6,412.51

____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 15-16038           Doc 126      Filed 02/27/19 Entered 02/27/19 15:39:54            Desc Main
                                               Document     Page 3 of 6



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 811.60 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
     1                  Internal Revenue Service $           811.60 $                 0.00 $             811.60
                Total to be paid to priority creditors                                $                  811.60
                Remaining Balance                                                     $                5,600.91


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,107,377.40 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        Internal Revenue Service $           500.00 $                 0.00 $                  2.53
     2                  Fifth Third Bank          $         5,188.74 $                0.00 $                 26.24
                        Engineered Abrasives,
     3                  Inc.                      $      718,010.54 $                 0.00 $           3,631.56
                        Peter N. Metrou, As
     5                  Chapter 7 Trustee         $       25,000.00 $                 0.00 $             126.45
                        Taft Stettinius &
     6                  Hollister Llp             $      358,678.12 $                 0.00 $           1,814.13
                Total to be paid to timely general unsecured creditors                $                5,600.91
                Remaining Balance                                                     $                       0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
       Case 15-16038             Doc 126   Filed 02/27/19 Entered 02/27/19 15:39:54               Desc Main
                                            Document     Page 4 of 6



             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 220.26 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                  Allowed Amount        Interim Payment to
     Claim No.          Claimant                  of Claim              Date               Proposed Payment
                        Internal Revenue Service $            220.26 $               0.00 $                 0.00
                Total to be paid to subordinated unsecured creditors                  $                     0.00
                Remaining Balance                                                     $                     0.00


                                              Prepared By: Joji Takada
                                                                                     Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
 Case 15-16038              Doc 126   Filed 02/27/19 Entered 02/27/19 15:39:54     Desc Main
                                       Document     Page 5 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                            §        Case No. 15-16038
American Machine Products & Service, Inc          §        Chapter 7
                                                  §
                     Debtor(s)                    §
                                                  §

                                      CERTIFICATE OF SERVICE

To: See attached Service List

I, the undersigned attorney, certify that I served a copy of NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) upon the person(s) listed above by mailing the same by First Class U.S. Mail at
Chicago, Illinois on the date set forth below, unless a copy was served electronically which
occurs automatically upon the filing of the aforesaid documents with the Clerk of the Bankruptcy
Court through the CM/ECF system.
             February 27, 2019
Dated:                                                  /s/ Joji Takada
                                                      Bankruptcy Trustee
Prepared by:

Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010923 / 2014 / 004 /}                         1
 Case 15-16038              Doc 126   Filed 02/27/19 Entered 02/27/19 15:39:54                     Desc Main
                                       Document     Page 6 of 6


                                             SERVICE LIST


     Internal Revenue Service          FIFTH THIRD BANK                        Engineered Abrasives, Inc.
     230 So Dearborn St                PO BOX 9013                             c/o Timothy McFadden
     Stop 5014-Chi Room 2600           ADDISON, TEXAS 75001                    One North Wacker Drive
     Chicago, IL 60604                                                         Suite 4400
                                                                               Chicago, IL 60606


     Office of the U.S. Trustee        Peter N. Metrou, as Chapter 7 Trustee   Taft Stettinius & Hollister LLP
     (ADMINISTRATIVE)                  for the Estate of Richerme              Kathleen M Grote, Paralegal
     219 S. Dearborn St. Room 873      Chuhak & Tecson Attn: Miriam Stein      425 Walnut Street Suite 1800
     Chicago, IL 60604                 30 S. Wacker Drive, 26th Floor          Cincinnati OH 45202
                                       Chicago IL 60606


     American Machine Products &
     Service, Inc
     11863 Josephine Drive
     Mokena, IL 60448



         Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com;ddotts@btlaw.com
         Kathryn Gleason USTPRegion11.es.ecf@usdoj.gov, Kathryn.M.Gleason@usdoj.gov
         David L Kane dkane@cranesimon.com,
          jmunoz@cranesimon.com;jdan@cranesimon.com
         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         Peter N Metrou admin@metandnem.com, metrouassociates@sbcglobal.net
         Karen J Porter porterlawnetwork@gmail.com, laz0705@comcast.net
         Zane L Zielinski trustee@zanezielinski.com, fax@zanezielinski.com




{00010923 / 2014 / 004 /}                               2
